Case 16-01163     Doc 106-5 Filed 10/15/18 Entered 10/15/18 14:42:17   Desc Exhibit
                      5 ServiceLink Proof of Claim Page 1 of 34




                                Exhibit
                                  5




                                                                                      Exhibit 5




560859v1/5555-1
          Case
            Case
               16-01163
                 14-14164Doc
                           Claim
                             106-5
                                 28 Filed
                                     Filed10/15/18
                                           02/17/15 Entered
                                                      Desc Main
                                                            10/15/18
                                                                Document
                                                                     14:42:17Page
                                                                               Desc
                                                                                  1 ofExhibit
                                                                                       33
                             5 ServiceLink Proof of Claim Page 2 of 34
B10 (Official Form 10) (04/13)

UNITED STATES BANKRUPTCY COURT __________ District of __________
                                                       Massachusetts (Boston)                                                        PROOF OF CLAIM
Name of Debtor:                                                                             Case Number:

Connolly Geaney Ablitt & Willard, P.C.                                                     14-14164



NOTE: Do not use this form to make a claim for an administrative expense that arises after the bankruptcy filing. You
           may file a request for payment of an administrative expense according to 11 U.S.C. § 503.
Name of Creditor (the person or other entity to whom the debtor owes money or property):
ServiceLink NLS, LLC as assignee of Black Knight Technology Solutions, LLC                                                               COURT USE ONLY
Name and address where notices should be sent:                                                                                ❐ Check this box if this claim amends a
David W. Ross, Esquire c/o Babst, Calland, Clements and Zomnir, P.C.                                                          previously filed claim.
Two Gateway Center, Pittsburgh, PA 15211                                                                                      Court Claim Number:______________
                                                                                                                                (If known)
Telephone number:                               email:
                     (412) 394-6558                      dross@babstcalland.com
                                                                                                                              Filed on:_____________________
Name and address where payment should be sent (if different from above):                                                      ❐ Check this box if you are aware that
                                                                                                                              anyone else has filed a proof of claim
                                                                                                                              relating to this claim. Attach copy of
                                                                                                                              statement giving particulars.

Telephone number:                               email:

1. Amount of Claim as of Date Case Filed:                      3,934,208.00
                                                             $_______________________________

If all or part of the claim is secured, complete item 4.

If all or part of the claim is entitled to priority, complete item 5.

❐Check
X      this box if the claim includes interest or other charges in addition to the principal amount of the claim. Attach a statement that itemizes interest or charges.

                        Note and Security Agreement
2. Basis for Claim: _________________________________________________________________
   (See instruction #2)


3. Last four digits of any number             3a. Debtor may have scheduled account as:         3b. Uniform Claim Identifier (optional):
by which creditor identifies debtor:
                                               _____________________________                    __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __
      ___ ___ ___ ___                         (See instruction #3a)                              (See instruction #3b)
                                                                                                Amount of arrearage and other charges, as of the time case was filed,
4. Secured Claim (See instruction #4)                                                           included in secured claim, if any:
Check the appropriate box if the claim is secured by a lien on property or a right of
setoff, attach required redacted documents, and provide the requested information.                                                See attached Addendum
                                                                                                                                $__________________

Nature of property or right of setoff: ❐Real Estate ❐Motor Vehicle             ❐Other
                                                                               x                                       See attached Addendum and Exhibits
                                                                                                Basis for perfection: _______________________________________
Describe: See attached Addendum and Exhibits

Value of Property: $________________                                                            Amount of Secured Claim:          3,934,208.00
                                                                                                                                 $__________________

Annual Interest Rate_______% ❐Fixed or ❐Variable                                                Amount Unsecured:                $__________________
(when case was filed)


5. Amount of Claim Entitled to Priority under 11 U.S.C. § 507 (a). If any part of the claim falls into one of the following categories, check the box specifying
the priority and state the amount.

❐ Domestic support obligations under 11           ❐ Wages, salaries, or commissions (up to $12,475*)         ❐ Contributions to an
U.S.C. § 507 (a)(1)(A) or (a)(1)(B).              earned within 180 days before the case was filed or the    employee benefit plan –
                                                  debtor’s business ceased, whichever is earlier –           11 U.S.C. § 507 (a)(5).
                                                  11 U.S.C. § 507 (a)(4).                                                                Amount entitled to priority:

❐ Up to $2,775* of deposits toward                ❐ Taxes or penalties owed to governmental units –          ❐ Other – Specify           $______________________
purchase, lease, or rental of property or         11 U.S.C. § 507 (a)(8).                                    applicable paragraph of
services for personal, family, or household                                                                  11 U.S.C. § 507 (a)(__).
use – 11 U.S.C. § 507 (a)(7).


*Amounts are subject to adjustment on 4/01/16 and every 3 years thereafter with respect to cases commenced on or after the date of adjustment.

6. Credits. The amount of all payments on this claim has been credited for the purpose of making this proof of claim. (See instruction #6)
Case
  Case
     16-01163
       14-14164Doc
                 Claim
                   106-5
                       28 Filed
                           Filed10/15/18
                                 02/17/15 Entered
                                            Desc Main
                                                  10/15/18
                                                      Document
                                                           14:42:17Page
                                                                     Desc
                                                                        2 ofExhibit
                                                                             33
                   5 ServiceLink Proof of Claim Page 3 of 34
Case
  Case
     16-01163
       14-14164Doc
                 Claim
                   106-5
                       28 Filed
                           Filed10/15/18
                                 02/17/15 Entered
                                            Desc Main
                                                  10/15/18
                                                      Document
                                                           14:42:17Page
                                                                     Desc
                                                                        3 ofExhibit
                                                                             33
                   5 ServiceLink Proof of Claim Page 4 of 34


                       UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF MASSACHUSETTS (BOSTON)

                                                      Chapter 7
In re:
                                                      Bankr. No.        14-14164
CONNOLLY GEANEY ABLITT &
WILLARD, P.C.

                      Debtor.


                       ADDENDUM TO PROOF OF CLAIM OF
                     SERVICELINK NLS, LLC AS ASSIGNEE OF
                  BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC

        The basis of this claim arises out of the breach of a promissory note given by Ablitt
Scofield, P.C. now known as Connolly, Geaney, Ablitt & Willard, P.C. (the “Debtor”), and
currently held by ServiceLink NLS, LLC (“ServiceLink”).

        Lender Processing Services, LLC (“LPS”) was a company that provided certain mortgage
related products and non-legal administrative services to businesses and law firms. LPS was
acquired by ServiceLink’s parent company, Black Knight Holdings, Inc., in January of 2014.
ServiceLink now operates LPS’s former transaction services business, including origination and
default related products and services.

       The Debtor used technology and mortgage default products and services of LPS and its
business affiliates, including LPS Agency Sales and Posting, Inc. n/k/a ServiceLink Agency
Sales and Posting, LLC (“ASAP”), in connection with the Debtor’s law practice.

        On August 8, 2012, LPS’s affiliate, ASAP, filed an action in the U.S. District Court for
the District of Massachusetts at Case No. 1:12-cv-11470 against the Debtor and Steve Ablitt for
the default of a Promissory Note dated October 7, 2011 and Personal Guaranty dated February 2,
2012 for the principal amount of $2,295,844.05 (“ASAP Action”). The indebtedness that is the
subject of the ASAP Action originated from invoices dating back to March of 2010.

        As part of the settlement of the ASAP Action, on October 15, 2012, the Debtor, then
known as Ablitt Scofield, a Professional Corporation, executed and delivered to LPS a
Promissory Note and Agreement for the principal amount of $4,148,027.00 (the “Note”),
representing the amount owed by the Debtor to ASAP and other LPS affiliates for past due
invoices. A true and correct copy of the Note is attached to this Proof of Claim as Exhibit “A.”
The Note is secured, inter alia, by a security interest in all business assets of the Debtor as
evidenced by a Security Agreement dated October 15, 2012 and UCC-1 Financing Statements
duly filed with the Rhode Island Secretary of State (the “UCCs”). True and correct copies of the
Security Agreement and the UCCs are attached hereto as Exhibits “B” and “C.”




{B1930115.2}
Case
  Case
     16-01163
       14-14164Doc
                 Claim
                   106-5
                       28 Filed
                           Filed10/15/18
                                 02/17/15 Entered
                                            Desc Main
                                                  10/15/18
                                                      Document
                                                           14:42:17Page
                                                                     Desc
                                                                        4 ofExhibit
                                                                             33
                   5 ServiceLink Proof of Claim Page 5 of 34


       Beginning in October 2012, the Debtor made periodic payments to LPS pursuant to the
terms of the Note; however LPS last received payment from the Debtor in November 2013.

       On or about January 7, 2014 LPS changed its name to BKIS, LLC, and on March 25,
2014, BKIS, LLC changed its name to Black Knight Financial Technology Solutions, LLC. On
or about August 18, 2014, Black Knight Financial Technology Solutions, LLC assigned the
Note, Security Agreement and related documents to ServiceLink. A true and correct copy of the
Assignment is attached hereto as Exhibit “D.”

       As of September 3, 2014 (the “Petition Date”), the amounts due and owing to
ServiceLink by the Debtor pursuant to the Note and Security Agreement, totals $3,934,208.00,
which amount is itemized as follows:

                                    Principal:            $3,283,552.97
                                     Interest:              $443,279.65
                                Late Charges:               $186,341.63
                              Attorneys’ Fees:               $21,033.75

                                      TOTAL:              $3,934,208.00

        ServiceLink reserves all rights, remedies and defenses and further reserves the right to
amend, modify or supplement this Proof of Claim at any time and in any respect, including
without limitation, to add additional amounts due, including costs, expenses and attorneys’ fees,
to the extent permitted by applicable law, and to assert any and all other claims of whatever kind
or nature that it has or may have against the Debtor.




{B1930115.2}
Case
  Case
     16-01163
       14-14164Doc
                 Claim
                   106-5
                       28 Filed
                           Filed10/15/18
                                 02/17/15 Entered
                                            Desc Main
                                                  10/15/18
                                                      Document
                                                           14:42:17Page
                                                                     Desc
                                                                        5 ofExhibit
                                                                             33
                   5 ServiceLink Proof of Claim Page 6 of 34
Case
  Case
     16-01163
       14-14164Doc
                 Claim
                   106-5
                       28 Filed
                           Filed10/15/18
                                 02/17/15 Entered
                                            Desc Main
                                                  10/15/18
                                                      Document
                                                           14:42:17Page
                                                                     Desc
                                                                        6 ofExhibit
                                                                             33
                   5 ServiceLink Proof of Claim Page 7 of 34
Case
  Case
     16-01163
       14-14164Doc
                 Claim
                   106-5
                       28 Filed
                           Filed10/15/18
                                 02/17/15 Entered
                                            Desc Main
                                                  10/15/18
                                                      Document
                                                           14:42:17Page
                                                                     Desc
                                                                        7 ofExhibit
                                                                             33
                   5 ServiceLink Proof of Claim Page 8 of 34
Case
  Case
     16-01163
       14-14164Doc
                 Claim
                   106-5
                       28 Filed
                           Filed10/15/18
                                 02/17/15 Entered
                                            Desc Main
                                                  10/15/18
                                                      Document
                                                           14:42:17Page
                                                                     Desc
                                                                        8 ofExhibit
                                                                             33
                   5 ServiceLink Proof of Claim Page 9 of 34
Case
  Case
     16-01163
       14-14164Doc
                 Claim
                   106-5
                       28 Filed
                            Filed10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                      Desc
                                                                         9 ofExhibit
                                                                              33
                   5 ServiceLink Proof of Claim Page 10 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         10 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 11 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         11 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 12 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         12 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 13 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         13 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 14 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         14 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 15 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         15 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 16 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         16 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 17 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         17 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 18 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         18 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 19 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         19 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 20 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         20 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 21 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         21 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 22 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         22 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 23 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         23 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 24 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         24 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 25 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         25 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 26 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         26 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 27 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         27 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 28 of 34
UCC FILING INFORMATION                                                        http://ucc.state.ri.us/psearch/filinghistory.asp?DB=&UCC1=214098
             Case
              Case16-01163
                    14-14164 Doc
                              Claim
                                 106-5
                                    28 Filed
                                         Filed 10/15/18
                                               02/17/15 Entered
                                                          Desc Main
                                                                10/15/18
                                                                    Document
                                                                         14:42:17Page
                                                                                    Desc
                                                                                      28 of
                                                                                         Exhibit
                                                                                            33
                                 5 ServiceLink Proof of Claim Page 29 of 34
                                                         Filing History

                                     Click here to file a UCC-11 (Request Certified Copy(s) and Listings)



                                                                 UCC-1
         UCC File Number: 201211795820
                          11/1/2012 11:13:00 AM
                                                                               File(s): 201211795820_1.pdf, 2 pgs, 5190 bytes
         Filing Date:

            Request Certified Copy

         Debtor(s)
         ABLITT SCOFIELD, A PROFESSIONAL CORPORATION
         304 CAMBRIDGE ROAD
         WOBURN MA 01810
         State of Inc: RI Corp Num: 126742 Corp Type:
         CORPORATION

         Secured Parties
         LENDER PROCESSING SERVICES, LLC
         601 RIVERSIDE AVENUE, T-2
         JACKSONVILLE FL 32204

         Collateral Information




                                                       UCC-3 AMENDMENT
         UCC File Number: 201414241250
                          9/3/2014 3:49:00 PM
                                                                               File(s): 201414241250_1.pdf, 2 pgs, 5663 bytes
         Filing Date:

            Request Certified Copy

         Debtor(s)
         ABLITT SCOFIELD, A PROFESSIONAL CORPORATION
                                                                      CONNOLLY, GEANEY, ABLITT AND WILLARD, A
         304 CAMBRIDGE ROAD
                                                                      PROFESSIONAL CORPORATION
         WOBURN MA 01810
                                                                      304 CAMBRIDGE ROAD
         State of Inc: RI Corp Num: 126742 Corp Type:
                                                                      WOBURN MA 01801
         CORPORATION

         Secured Parties
         LENDER PROCESSING SERVICES, LLC
         601 RIVERSIDE AVENUE, T-2
         JACKSONVILLE FL 32204

         Collateral Information




1 of 2                                                                                                                      9/3/2014 4:08 PM
UCC FILING INFORMATION                                                   http://ucc.state.ri.us/psearch/filinghistory.asp?DB=&UCC1=214098
             Case
              Case16-01163
                    14-14164 Doc
                              Claim
                                 106-5
                                    28 Filed
                                         Filed 10/15/18
                                               02/17/15 Entered
                                                          Desc Main
                                                                10/15/18
                                                                    Document
                                                                         14:42:17Page
                                                                                    Desc
                                                                                      29 of
                                                                                         Exhibit
                                                                                            33
                                 5 ServiceLink Proof of Claim Page 30 of 34
                                                  UCC-3 ASSIGNMENT
         UCC File Number: 201414241520
                          9/3/2014 4:04:00 PM
                                                                           File(s): 201414241520_1.pdf, 1 pgs, 4661 bytes
         Filing Date:

            Request Certified Copy

         Debtor(s)
         ABLITT SCOFIELD, A PROFESSIONAL CORPORATION
                                                                 CONNOLLY, GEANEY, ABLITT AND WILLARD, A
         304 CAMBRIDGE ROAD
                                                                 PROFESSIONAL CORPORATION
         WOBURN MA 01810
                                                                 304 CAMBRIDGE ROAD
         State of Inc: RI Corp Num: 126742 Corp Type:
                                                                 WOBURN MA 01801
         CORPORATION

         Secured Parties
         LENDER PROCESSING SERVICES, LLC
         601 RIVERSIDE AVENUE, T-2
         JACKSONVILLE FL 32204

         Assignee
         SERVICELINK NLS, LLC
         1400 CHERRINGTON PARKWAY
         MOON TOWNSHIP PA 15108


                                               Click to close Filing History Window




2 of 2                                                                                                                 9/3/2014 4:08 PM
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         30 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 31 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         31 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 32 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         32 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 33 of 34
Case
 Case16-01163
       14-14164 Doc
                 Claim
                    106-5
                       28 Filed
                            Filed 10/15/18
                                  02/17/15 Entered
                                             Desc Main
                                                   10/15/18
                                                       Document
                                                            14:42:17Page
                                                                       Desc
                                                                         33 of
                                                                            Exhibit
                                                                               33
                    5 ServiceLink Proof of Claim Page 34 of 34
